Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest wherein the reconfigurable phase shifter circuit comprises a first phase shifter circuit including a main path and at least two sub paths comprising a first sub path and a second sub path connected in parallel, wherein the first phase shifter circuit is configured to connect the first sub path to the main path in the first state, and to connect the second sub path to the main path in the second state, as required by amended claim 1; the prior arts of record fail to disclose or suggest herein the reconfigurable phase shifter circuit comprises a second phase shifter circuit having a switched-line structure, wherein the second phase shifter circuit is configured to: serially connect a first circuit to an input port and an output port, in the first state, and serially connect a second circuit to the input port and the output port, in the second state, wherein the first circuit has an impedance providing the first phase shift value, and wherein the second circuit has an impedance providing the second phase shift value, as required by amended claim 9; the prior arts of record fail to disclose or suggest wherein the at least one processor is configured to control the apparatus to transmit a control signal indicating the first state or the second state to the reconfigurable phase shifter circuit, as required by amended claim 13; the prior arts of record fail to disclose or suggest wherein the first phase shift value and the second phase shift value of the reconfigurable phase shifter circuit are configured wherein a boresight of the first signal does not overlap a boresight of the second signal, as required by claim 17; and the prior arts of record fail to disclose or suggest a third condition in which a difference of a first phase vector provided based on the main path and a first sub path of the at least two sub paths being connected and a second phase vector provided based on the main path and a second sub path of the at least two sub paths being connected is a designated phase offset, as required by claim 18.
Claims 1-2 and 4-18 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844